DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.

 Response to Amendment
The amendment filed on 01/22/2021 has been entered – Claims 1, 11, and 15 are amended and Claims 27-29 are cancelled. Claims 1-2, 6-12, 15, and 18-26 remain pending in the application.

The rejection of Claims 1-2, 6-12, 15, and 18-26 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) as set forth in the previous Office Action mailed 10/22/2020 is overcome due to Applicant’s amendment. However, as outlined below, new grounds of rejection have been made.   

The rejection of Claims 27-29 under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) as set forth in the previous Office Action mailed 10/22/2020 is moot because Claims 27-29 are cancelled due to Applicant’s amendment. 

Response to Arguments
Insofar as they apply to the new grounds of rejection outlined below, Applicant’s arguments on Pages 8-9 of the response dated 01/22/2021 with respect to the rejection of the instant Claims under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that emissive compounds having a structure of Formula (I) are both novel and non-obvious over Parham which neither teaches, suggests, nor provides motivation to synthesize and/or utilize such a structure.
Examiner’s Response – Previously the claims did not require an emissive compound according to Formula (I). As outlined in the new grounds of rejection below, while Parham does not explicitly teach a structure according to Formula (I) nor does it teach donor-acceptor structures of the like having a phenothiazine group as a donor, the general Formula (I) or Parham is open to a phenothiazine group. In the analogous art of compounds for use in optoelectronic components, Ambrosek teaches phenylether substituted organic molecules comprising both a donor and an acceptor. Ambrosek teaches that the donor group AF2 is a structure according to Subformula 2 which encompasses a phenothiazine group. Furthermore, Ambrosek includes exemplary compounds wherein the donor unit is a phenothiazine group. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Parham’s A-90 by substituting the carbazole-based donor group for a phenothiazine group since Parham’s general formula is open to such a donor group and since Ambrosek suggests that phenothiazines are suitable donor groups in a donor-acceptor molecule for use in an OLED. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable 
Applicant’s Argument – Applicant argues on Pages 8-9 of the reply that each of the dependent claims are allowable by virtue of their dependence from a base claim that is believed to be allowable. 
Examiner’s Response – Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.  







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-12, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 1 recites the broad recitation "the emissive compound comprising a tricyclic aromatic group, optionally substituted, wherein the emissive compound comprises a donor and an acceptor, each bound to the tricyclic aromatic group, wherein the donor comprises an optionally substituted phenothiazine group or an optionally substituted carbazole group, wherein the acceptor comprises an optionally substituted diphenyltriazine group", and the claim also recites "wherein the emissive compound has a structure of Formula (I)" which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination herein, the narrower limitation (a compound of Formula (I)) will be assumed to be a required feature. That is to say, the instant claim requires a device comprising an electrode and an 
Furthermore regarding Claim 1, the instant claim has been amended as shown below.

    PNG
    media_image1.png
    228
    447
    media_image1.png
    Greyscale

                           
    PNG
    media_image2.png
    236
    340
    media_image2.png
    Greyscale

The amendment renders the claim indefinite because the text indicates that an emissive structure of Formula (II) has been deleted from the claim but the annotation of the structures appears to underline the structure of Formula (II) rather than line-through (i.e. delete) it. Therefore, the intended scope of the claim is unclear. For examination purposes herein, at least because of the remarks dated 01/22/2021, the instant claim will be assumed to encompass only the structure according to Formula (I) (i.e. Formula (II) is deleted). 
Dependent Claims 2 and 6-10 are rejected for failing to overcome the deficiencies of their parent Claim 1.  

Regarding Claim 8, the instant claim recites the limitation wherein a “wavelength of an emission of the emissive compound is less than 500 nm”. However, per the data provided in the instant specification, it appears that the emissive compound according to Formula (I) as 

Regarding Claims 9-10, the instant claims recite the limitations wherein “an emission of the emissive compound is characterized as giving blue light” (Claim 9) and wherein “the emissive compound emits blue light when excited in a solid state” (Claim 10). As discussed above with respect to Claim 8, it appears that the emissive compound according to Formula (I) as required by parent Claim 1 (which corresponds to Formula (III) or “XPT” of the instant specification) has a peak emission wavelength of 562 nm measured in solution or 566 nm measured in the solid state (see Table 2). 
As evidenced by Christie (evidentiary reference provided with the Office Action), light with an emission wavelength ~560 nm is characterized by green or yellowish-green light (see Pg. 23, Table 2.1). Therefore, it is unclear how the requirements of the instant claims may be met because the emissive compound has a peak emission wavelength which corresponds to green, rather than blue, light. 

Regarding Claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 11 recites the broad recitation "an emissive compound comprising a tricyclic aromatic group, optionally substituted, wherein the emissive compound comprises a donor group and an acceptor group, each bound to the tricyclic aromatic group, wherein the donor and acceptor are co-facially aligned, wherein the highest occupied molecular orbital is localized on the donor and the lowest unoccupied 
Furthermore regarding Claim 11, the instant claim has been amended as shown below.

    PNG
    media_image3.png
    450
    437
    media_image3.png
    Greyscale

The amendment renders the claim indefinite because the text indicates that an emissive structure of Formula (II) has been deleted from the claim but the annotation of the structures appears to underline the structure of Formula (II) rather than line-through (i.e. delete) it. Therefore, the intended scope of the claim is unclear. For examination purposes herein, at least 
Dependent Claim 12 is rejected for failing to overcome the deficiencies of their parent Claim 1.  

Regarding Claim 20, the instant claim recites the limitation wherein a “wavelength of an emission of the emissive compound is less than 500 nm”. However, per the data provided in the instant specification, it appears that the emissive compound according to Formula (I) as required by parent Claim 15 (which corresponds to Formula (III) or “XPT” of the instant specification) has a peak emission wavelength of 562 nm measured in solution or 566 nm measured in the solid state (see Table 2). Therefore it is unclear how the requirement of the instant claim may be met because the emissive compound has a peak emission wavelength that falls outside of the claimed range. 

Regarding Claims 21-22, the instant claims recite the limitations wherein “an emission of the emissive compound is characterized as giving blue light” (Claim 21) and wherein “the emissive compound emits blue light when excited in a solid state” (Claim 22). As discussed above with respect to Claim 20, it appears that the emissive compound according to Formula (I) as required by parent Claim 15 (which corresponds to Formula (III) or “XPT” of the instant specification) has a peak emission wavelength of 562 nm measured in solution or 566 nm measured in the solid state (see Table 2). 
As evidenced by Christie (evidentiary reference provided with the Office Action), light with an emission wavelength ~560 nm is characterized by green or yellowish-green light (see Pg. 23, Table 2.1). Therefore, it is unclear how the requirements of the instant claims may be met because the emissive compound has a peak emission wavelength which corresponds to green, rather than blue, light. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-2, 6-7, 15, 18-19, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2016/0164002 A1) in view of Ambrosek et al. (WO 2016/116520 A1), hereinafter “Ambrosek-WO”. A machine translation of Ambrosek is provided with the Office Action as is referred to hereinafter for citations as “Ambrosek-MT”.  
Regarding Claims 1, 11, and 15, Parham discloses compounds used in an organic electroluminescent device (OLED) that display good properties such as lifetime, efficiency, and operating voltage (see [0014]). Parham teaches that these effects are achieved through a 
Parham teaches that the inventive compound is preferably present in an emitting layer of an electronic device (see [0098]) wherein said device comprises an electrode (see [0124]). Because the compound is located between the electrodes of the device in the emissive layer, the compound is regarded as being in electrical communication with the electrode(s) as required by Claim 1. Likewise, the emissive layer comprising the inventive compound is regarded to be a composition comprising said compound as required by Claims 11 and 15.
Parham teaches a preferred embodiment of the inventive compounds in Formula (A-90) which is reproduced below (see Pg. 26). 

Parham A-90: 
    PNG
    media_image4.png
    206
    293
    media_image4.png
    Greyscale


	Parham’s A-90 differs from the compound according to Formula (I) of the instant claim in that the donor comprises a carbazole moiety rather than a phenothiazine as required by the instant claim. It should be noted that A-90 is a compound according to Parham’s general Formula (I) (see [0017]) wherein the –N(R4)2 moiety encompasses a phenothiazine group since each R4 may be an aromatic ring with 6 ring atoms and two adjacent R4 radicals together may 
	In the analogous art of compounds for use in the light emitting layer of optoelectronic components (see Ambrosek-MT [4987]), Ambrosek teaches phenylether substituted organic molecules comprising both a donor (see AF2 group) and an acceptor (see AF1 group) (see Ambrosek-MT [0001]-[0003] & [0069]). Ambrosek teaches that the donor group AF2 is a structure according to Subformula 2 (see Ambrosek-MT [0134] and Ambrosek-WO Pg. 21), and teaches specific embodiments of donor groups AF2 according to Subformula 2 in Table 1b (see Ambrosek-MT [0209]) including a carbazole unit (#328 – see Ambrosek-WO Pg. 47) and a phenoxazine (#41 – see Ambrosek-WO Pg. 42). Based on Ambrosek’s teachings of a phenoxazine donor unit and given Subformula 2, one of ordinary skill in the art would also understand that a phenothiazine group is a suitable donor unit since the VG1 unit of Subformula 2 may be both O and S (see Ambrosek-MT [0141]-[0143]). Furthermore, Ambrosek includes exemplary compounds wherein the donor unit is a phenothiazine group (see for example Ambrosek-WO Pg. 55). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Parham’s A-90 by substituting the carbazole-based donor group for a phenothiazine group since Parham’s general formula is open to such a donor group and since Ambrosek suggests that phenothiazines are suitable donor groups in a donor-acceptor molecule for use in the light emitting layer of an OLED. Such a substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the emissive layer of the OLED of Parham and would possess the benefits taught by Parham. See MPEP § 2143 (B). Likewise, it would have been obvious to one of ordinary skill in the art to specifically select said phenothiazine donor group since it would have been a choice from a 
	The modification above would yield the following compound, referred to herein as A-90MOD and reproduced below for comparison to Formula (I) of the instant claim.

Instant Formula (I): 
    PNG
    media_image5.png
    202
    204
    media_image5.png
    Greyscale
    A-90MOD: 
    PNG
    media_image6.png
    352
    500
    media_image6.png
    Greyscale

	
As seen from the structures above, A-90MOD (Parham in view of Ambrosek) is equivalent to Formula (I) of the instant claim. 

Regarding Claims 2 and 6-7, Parham in view of Ambrosek teaches the device according to Claim 1 above comprising A-90MOD in the emissive layer. The prior art combination appears silent with respect to the properties wherein an intramolecular distance between the donor and acceptor is less than or equal to 5 angstroms (Claim 2), wherein an excited state lifetime of the emissive compound is greater than or equal to 30 nanoseconds (Claim 6), and wherein an efficiency of an emission of the emissive compound is increased in the solid state relative to solution (Claim 7). However, since A-90MOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above properties are considered to be inherent, absent evidence otherwise. 
Furthermore, the instant specification provides additional support for the notion that A-90MOD displays the above properties. See, for example, Fig. 3A & Pg. 26, line 9 which indicate that the distance between donor and acceptor for XPT is 3.423 angstroms (as required by Claim 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 12, Parham in view of Ambrosek teaches the composition according to Claim 11 above comprising A-90MOD. The prior art combination appears silent with respect to the properties wherein an intramolecular distance between the donor and acceptor is less than or equal to 5 angstroms. However, since A-90MOD is equivalent to Formula (I) of the instant claim (which corresponds to Formula (III) or “XPT” of the instant specification – a preferred embodiment of the inventive donor-acceptor compounds), the above properties are considered to be inherent, absent evidence otherwise. Furthermore, the instant specification provides additional support for the notion that A-90MOD displays the above properties. See, for example, Fig. 3A & Pg. 26, line 9 which indicate that the distance between donor and acceptor for XPT is 3.423 angstroms (as required by Claim 2).
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claims 18-19 and 23-24, Parham in view of Ambrosek teaches the composition according to Claim 15 above comprising A-90MOD. The prior art combination appears silent with respect to the properties wherein an excited state lifetime of the emissive 
Furthermore, the instant specification provides additional support for the notion that A-90MOD displays the above properties. See for example Table 2 which indicates that XPT exhibits an excited state lifetime in the solid state of 3.3 µs (as required by Claim 18), a quantum yield of 66% in the solid state (as required by Claim 23), and a thermally activated delayed fluorescence lifetime 3.3 µs (as required by Claim 24). 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 25, Parham in view of Ambrosek teaches the composition according to Claim 15 above comprising A-90MOD. Parham teaches that the composition comprising the inventive donor-acceptor compounds are preferably present in an emitting layer of an electronic device (see [0098]) which is located between two electrodes (see [0124]). Parham also teaches that said device is preferably an organic light emitting diode (see [0099]). 

Regarding Claim 26, Parham in view of Ambrosek teaches the organic light emitting device according to Claim 25 above comprising A-90MOD. The prior art combination appears 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.
 










Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Zysman-Colman et al. (US 2019/0027693 A1) teaches organic thermally activated delayed fluorescence species wherein the species each have donor and acceptor moieties bonded to a ring system (see Abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789